In three consolidated actions relating to two corporations, (1) James E. Cuffee appeals from so much of an order of the Supreme Court, Kings County, dated May 28, 1975, as appointed a temporary receiver of one of the corporations, 218 Property Corp., and (2) Elizabeth Jones appeals from so much of the same order as appointed temporary receivers of both corporations. Order affirmed insofar as appealed from, without costs. Under the circumstances outlined in the record on this appeal, including charges and countercharges of misappropriation of funds and dilution of assets, we should not interfere with the equitable powers exercised by Special Term in making the appointments of conservators to prevent further loss or injury to the properties. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.